PER CURIAM.
The trial court granted the appellee’s motion for a partial summary judgment holding, as a matter of law, that the signed change of beneficiary forms, which deleted the name of the appellee as the trust beneficiary of the in-trust-for account, were ineffectual. In doing so, the trial court relied on appellee’s interpretation of the application of § 655.82, Fla. Stat. (1995). We hold that it was error for the trial court to do so.
Clearly, as appellant points out, there is nothing in section 655.82 that would diminish the effectiveness of the change of beneficiary forms that were signed by the decedent in this case. Accordingly, the partial summary judgment entered below must be reversed.
Naturally, nothing in this opinion, or the appeal from which it emanates, affects or concerns either Count II of the Second Amended Petition or the alternative Undue Influence argument set forth in Count I of the Second Amended Petition.
Reversed.